 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   EDWARD SHEAN COMMINEY, JR.,
                                                           Case No.: 2:19-cv-00508-JAD-NJK
12          Plaintiff(s),
                                                                        Order
13   v.
                                                                  [Docket Nos. 46, 47]
14   QUALSERV SOLUTIONS LLC, et al.,
15          Defendant(s).
16         Plaintiff filed a proof of service for a deposition subpoena. Docket No. 46. Defendant
17 Qualserv filed a demand for prior discovery. Docket No. 47. Discovery-related documents should
18 not be filed unless ordered by the Court. See Local Rule 26-8; see also Fed. R. Civ. P. 5(d)(1).
19 No such order has been entered in this case. Accordingly, the Court STRIKES the above-
20 referenced documents, and instructs the parties to refrain from filing discovery documents on the
21 docket in the future absent a Court order that they do so.
22          IT IS SO ORDERED.
23         Dated: August 2, 2019
24                                                              ______________________________
                                                                Nancy J. Koppe
25                                                              United States Magistrate Judge
26
27
28

                                                    1
